Opinion issued January 26, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01007-CV
———————————
In re CAROL WHITWORTH, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Carol Whitworth, petitioned for writ of mandamus
asking that we order the trial court to transfer the post-divorce child-custody
modification proceedings to Coushatta Tribe of Louisiana’s Tribal Court.[1]  
          We
deny mandamus relief.  We lift the
temporary stay entered by this Court on December 12, 2011.  All pending motions are dismissed as moot.
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.
 




[1]           The underlying case is In re K.K.L.C., a child, No. 2000-64428 (257th Dist. Ct., Harris Cnty., Tex.), the Honorable Judy Warne, presiding.